DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed November 23, 2020 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 41-48 are pending.
4.	In the reply filed on August 18, 2020, applicant elected Group II, now claims 47 and 48, and mangiferin for the species without traverse.
5.	Claims 41-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 47 and 48 are examined on the merits in regards to the elected species of mangiferin.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 47 is indefinite because it is not clear what characteristics the composition must have in order to be considered a “functional” chocolate or a “functional” spread.

Claim Rejections - 35 USC § 101
8.	Claims 47 and 48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (natural product) without significantly more for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that the amendments to claim 47 which specify the formulations for the composition overcome this rejection because the forms are not found in nature.  However, claim 47 states that the ingredients can be formulated as a tea, oral sprays, and nasal sprays.  These formulations can be formed by mixing the naturally occurring ingredients with naturally occurring carriers such as water and are not considered to lend a structural distinction to these particular formulations.  In addition, claim 47 states that the ingredients are formulated as granules or powders.  These formulations can be formed by drying the naturally occurring ingredients to a powder or granular consistency.  Thus, these are also not considered to lend a structural distinction to these particular formulations.  However, claim 47 would overcome this rejection if these embodiments were deleted from the claim.
In regards to new claim 48, applicant states that the inclusion of artificial sweeteners or flavors renders the claimed composition patent eligible because these ingredients are not found in nature.  However, their presence in the mixture does not necessarily indicate that the claimed 
In regards to Step 2B, the step asks if the addition of the artificial component, or the combination of ingredients adds something significantly more to the judicial exception.  If the artificial component is routinely and conventionally added to the other components, and there is nothing else that adds significantly more to the judicial exception, then the claims are not patent eligible despite the presence of the artificial ingredient.  In this particular case, an artisan of ordinary skill would readily appreciate that artificial flavors and sweeteners are routinely added to pharmaceutical compositions.  Thus, the addition of these ingredients to the naturally occurring ingredients is routine and conventional in the art.  Therefore, the addition of these ingredients does not render the claimed composition patent eligible.  Thus, claim 48 is not considered to be directed to patent eligible subject matter.

Claim Rejections - 35 USC § 103
9.	Claims 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almau (US 8,481,500) in view of Randall (US 2015/0056299) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
Applicant respectfully disagrees with the rejection under 35 USC § 103, and draws the Examiner’s attention to the fact that the subject-matter of claim 47 does not refer to memory.

The combination of Almau and Randall could never render the subject-matter of claim 47 obvious, simply because the claimed composition is not for memory-related symptoms but rather to the enhancement of alertness, attention or concentration. These effects are shown in the example section of the present specification, confirming that the claimed composition indeed provides the claimed effect of enhancing alertness, attention and concentration.

However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The combination of the references results in a composition that contains the same two active ingredients as claimed. Therefore, the combination taught by the references would be capable of carrying out the claimed intended use if applicant’s composition functions as claimed.
In regards to the new limitations in claims 47 and 48 directed to the formulations of the composition and the use of flavors and sweeteners,  Almau teaches tablets, capsules, powders, granulates, solutions, shakes, yogurt, candies, cookies, chewing gum, and flavorings (see column 7, lines 43-47 and column 10, lines 42-50).  In addition, Randall teaches the use of tablets, .

Double Patenting
10.	Claims 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,537,604 for the reasons set forth in the previous Office action.
Applicant did not address this rejection in the response.  Thus, it is still considered valid for the reasons set forth in the previous Office action.
11.	Claims 47 and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-44 of copending Application No. 16/477,112 for the reasons set forth in the previous Office action.
Applicant did not address this rejection in the response.  Thus, it is still considered valid for the reasons set forth in the previous Office action.
12.	Claims 47 and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/365,015 for the reasons set forth in the previous Office action.
Applicant did not address this rejection in the response.  Thus, it is still considered valid for the reasons set forth in the previous Office action.
13.	Claim 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 15/402,886 – now U.S. Pat. No. 10,874,708 for the reasons set forth in the previous Office action.


14.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655